The defendants had been copartners in a cigar store at Binghamton, N. Y. The defendant Lewis B. Merselis was indebted as an individual to the Citizens Trust Company of Binghamton; he was also indebted to his partner. In January, 1931, he sold and transferred all his interest in the cigar business to his partner, Fred E. Bennett, for moneys which he then owed BenAett. The Superintendent of Banks took charge of the bank in September, 1931. In October, 1931, Bennett filed a certificate that he was trading under an assumed name; the bank brought an action on its notes and secured judgment and brought an action for an accounting and to set aside the sale on the grounds that the Bulk Sales Law* had not been complied with. The Bulk Sales Law does net apply in the case of a sale of an undivided one-half interest in a partnership stock of merchandise and fixtures by one partner to his fellow partner. The complaints were dismissed on motion on the grounds that they failed to state facts sufficient to constitute a cause of action. Orders unanimously affirmed, with ten dollars costs in one motion. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ. [148 Misc. 676.]

 Pers. Prop. Law, § 44.— [Rep.